Citation Nr: 1203351	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-30 770	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran had active service from December 1982 to May 1990, from January 2003 to January 2005, and from June 2009 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran had an informal conference with a Decision Review Officer (DRO) in June 2007.  He testified before the undersigned Veterans Law Judge at a hearing in April 2008.  A transcript of the hearing is of record.

The Veteran's case was remanded for additional development in October 2009.  Additional evidence was added to the record and the Veteran was issued a supplemental statement of the case (SSOC) in June 2011.  The SSOC informed the Veteran that he had 30 days to submit additional evidence or argument in support of his case.  His case was returned to the Board in October 2011.

The Veteran submitted a response to the SSOC to the RO in November 2011.  The Veteran said that he had additional evidence to submit in support of his claim and asked that VA wait the full 30 days before returning his case to the Board.  Included with the Veteran's submission was a letter from his representative dated in November 2011.  The letter was a request for the Veteran to have a video conference hearing on his pending appeal as soon as possible.  The RO forwarded the submission to the Board where it was received in December 2011.

As noted, the Veteran was afforded a Board hearing in his case in April 2008.  The hearing addressed the issues currently on appeal.  The Veteran has not provided any reason for why a second hearing was felt to be necessary on the issues that were already addressed at the earlier hearing.  His request for a second hearing is therefore denied.  (Any future request for a hearing should be submitted to the Board, not the RO, and the Veteran should identify the basis for why a second hearing should be granted.)

The Veteran, through is representative, submitted additional evidence that was received at the RO in November 2011, after the case was certified to the Board.  The RO, in turn, forwarded the evidence to the Board where it was received in December 2012.  The Veteran included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  

The evidence consists of lay statements from the Veteran and his wife and a document identified as "compliance information" for the period from May 2011 to November 2011.  The latter document appears to be related to the Veteran's use of a continuous positive airway pressure (CPAP) machine.  The evidence is new but is not such as to establish service connection for the claimed disabilities.  The AOJ will have the opportunity to consider the evidence in the first instance on remand.


REMAND

The Veteran has served three periods of active duty to include from December 1982 to May 1990, January 2003 to January 2005 and from June 2009 to July 2010.  He has additional service in the Utah Army National Guard and the Army Reserve.  The latter period of active duty was his most recent mobilization from his status as a member of the Army Reserve.  The Veteran served approximately 10 months in Afghanistan during his last period of active duty.  

The Board remanded the Veteran's claim for additional development in March 2009 and again in October 2009.  The remand required, in part, that the Veteran be afforded a VA examination to assess his claim.  Notice was received that the Veteran had been called to active duty in June 2009.  (As noted, he served on active duty until July 2010.)  Thus, development of his case was postponed while the Veteran was deployed.

The Veteran was afforded a VA examination in June 2011.  The examiner reported that the medical evidence did not show actual sleep apnea but rather an upper airway resistance syndrome.  She stated that the Veteran did not meet the criteria for a diagnosis of sleep apnea.  The examiner also addressed the Veteran's claimed asthma disability.  She said the Veteran did not have a diagnosis of asthma and provided several reasons to support her conclusion.  She identified symptoms such as wheezing and shortness of breath.  She also referenced pulmonary function tests (PFTs) that are not of record.  She noted that a VA PFT from November 2006 was normal.  She further noted that the Veteran had had PFTs in October 2008 and said that those tests showed mild restriction.  (It is unknown if they were VA tests.)  Finally, the examiner said that a PFT was done in conjunction with the June 2011 examination.  She cited to results of that test to show mild restrictive lung disease.  The examiner opined that neither the upper airway resistance syndrome nor restrictive lung disease was related to the Veteran's military service.

The Board notes that evidence relied on by a VA examiner must be a part of the official record.  In that regard, the PFT tests of November 2006, October 2008, and June 2011 must be associated with the claims folder on remand.  Also, any outstanding VA treatment records should also be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran initiated a claim for service connection for several unrelated issues in July 2010.  He submitted several service treatment records (STRs), dated during his deployment in 2010, in support of his new claim.  The STRs did not contain any pertinent evidence in regard to the issues on appeal.

The Veteran also submitted a Report of Medical Assessment and his Post-Deployment Questionnaire; both were dated in June 2010.  The Veteran reported exposure to several environmental factors during his service in Afghanistan and that he had had trouble breathing.  He also reported that he had not gone to sick call for the symptoms.

In addition to the STRs submitted by the Veteran, he submitted copies of two Army physical profiles that were each dated in November 2010.  The first profile listed the two pertinent medical conditions as asthma and depression.  The Veteran was listed as having a permanent profile for physical capacity or stamina and psychiatric status.  He also received a temporary profile for sleep apnea for his second profile.  He was to have the sleep apnea profile renewed every 90 days for up to one year until considered stable.  The profile further noted that the Veteran's deployability was to be determined by command authority.  The Veteran did not submit any clinical entries to support the issuance of the two profiles.

As noted, the VA examiner of June 2011 did not provide a diagnosis of either sleep apnea or asthma.  She also said the available records did not show treatment for either diagnosis during service.  The Army profiles issued to the Veteran identify both conditions as bases for profiles--permanent for asthma and temporary for sleep apnea.  It is not clear from the claims folder what medical evidence the Army relied on in issuing the profiles.  It would appear that not all of the STRs associated with the Veteran's last period of active duty, or his return to his Reserve unit, have been associated with the claims folder.  In light of the several STR entries from the Veteran's period of deployment and the post-deployment issued profiles, a request for the Veteran's complete STRs is required.

These records are also of importance in determining whether there is an existing disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (a claimant may still be entitled to service connection for a disability even if that disability may be resolved during the pendency of the claim).  Although the VA examiner said there was no diagnosis of sleep apnea or asthma, the Army profile suggests that there are STR entries of such diagnoses made during the pendency of this appeal.

Finally, the evidence of record, to include the Veteran's most recent DD 214, and his Post-Deployment Questionnaire, list foreign service in Afghanistan.  There is no indication, by record or report of the Veteran, of service in the Persian Gulf or Southwest Asia theater of operations during his most recent period of active duty.  See 38 C.F.R. § 3.317(e) (2011) (Defining Persian Gulf and Southwest Asia theater of operations).  Thus, the statutory and regulatory provisions applicable to claims involving undiagnosed illnesses are not applicable unless additional evidence to demonstrate such service is developed.

The Board notes that 38 C.F.R. § 3.317 underwent a revision in September 2010.  The change was effective September 29, 2010, and applies to all applications for benefits pending before VA on or received by VA on or after September 29, 2010.  See 75 Fed. Reg. 59,968-59,972 (Sept. 29, 2010) (codified at 38 C.F.R. § 3.317).  One change in the regulation included veterans who had service in Afghanistan, on or after September 19, 2001.  In particular, the change in regulation dealt with recognition that service connection could be granted for certain infectious diseases.  See 38 C.F.R. § 3.317(c)(2) (2011).  

The evidence of record does not reflect that the Veteran has any of the listed diseases.  However, on remand, and based on the evidence added to the claims folder, the AOJ should consider the change in regulation to ensure complete development of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

Whether the Veteran responds to the AOJ's request, outstanding relevant VA treatment records must be associated with the claims folder.  In that regard, the PFT results referenced in VA records from November 2006, the October 2008 and June 2011 PFTs referenced by the VA examiner of June 2011, must be associated with the claims folder.

2.  The AOJ should contact the Veteran's unit, or other source as required, to obtain copies of the Veteran's STRs from 2003 to the present.  Of particular importance are the records associated with the Veteran's issued profiles and the current status of his sleep apnea profile.  

3.  After completion of the above, the Veteran should be afforded an examination to assess his claims for service connection for sleep apnea and asthma.  The claims folder and a copy of this remand must be made available to the examiner, in conjunction with the examination.  All tests should be conducted that the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.  Further, any record evidence that is reviewed must be associated with the claims folder 

(The examiner is advised that the Veteran has been placed on profile by the Army Reserve for asthma and sleep apnea.  The profiles are of record and dated in November 2010.)

The examiner is requested to identify all respiratory disorders that are present.  The examiner is advised that, even if he/she does not find evidence of a current diagnosis for sleep apnea or asthma, the examiner is requested to state whether it is as least as likely as not that any identified respiratory disorder is related to the Veteran's military service.  (If not diagnosed, an explanation should be provided as to why sleep apnea or asthma is not diagnosed and the examiner should attempt to reconcile any conclusions with the profiles assigned by the service department.)

The report of examination should include the complete rationale for all opinions expressed.  If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of the change in 38 C.F.R. § 3.317.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

